Case 18-42784-bem      Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28        Desc Main
                                Document      Page 1 of 21


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

IN RE:                                        :         CASE NO. 18-42784-BEM
                                              :
ERIK GANDARA TORRES,                          :         CHAPTER 13
                                              :
              DEBTOR.                         :

                                NOTICE OF HEARING

       PLEASE TAKE NOTICE that a MOTION TO APPROVE TRANSFER OF
PROPERTY PURSUANT TO DIVORCE DECREE and related papers has been filed
with the Court.

      PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
Motion in: Courtroom 342, United States Courthouse, 600 East First Street, Rome
Georgia, at 10:00 am on March 13, 2019.

        Your rights may be affected by the court’s ruling on these pleadings. You should
read these pleadings carefully and discuss them with your attorney, if you have one in
this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If
you do not want the court to grant the relief sought in these pleadings or if you want the
court to consider your views, then you and/or your attorney must attend the hearing. You
may also file a written response to the pleading with the Clerk at the address stated
below, but you are not required to do so. If you file a written response, you must attach a
certificate stating when, how and on whom (including addresses) you served the
response. Mail or deliver your response so that it is received by the Clerk at least two
business days before the hearing. The address of the Clerk's Office is: Clerk, U. S.
Bankruptcy Court, Room 339, 600 East First Street Rome, Georgia 30161-3187. You
must also mail a copy of your response to the undersigned at the address stated below.

Dated: February 5, 2019                                 HURTT & JOHNSON, LLC
                                                        Attorneys for Debtor

                                                                     /s/
PO Box 1304                                             David W. Johnson
Dalton, GA 30722-1304                                   GA Bar 940310
706.226.5425                                            david@hurttlaw.com
Case 18-42784-bem      Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28          Desc Main
                                Document      Page 2 of 21


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                                ROME DIVISION

IN RE:                                        :          CASE NO. 18-42784-BEM
                                              :
ERIK GANDARA TORRES,                          :          CHAPTER 13
                                              :
              DEBTOR.                         :

     MOTION TO APPROVE TRANSFER OF PROPERTY PURSUANT TO
                      DIVORCE DECREE

       NOW COMES the debtor Erik Gandara Torres (“Debtor”) who files this

MOTION TO APPROVE TRANSFER OF PROPERTY PURSUANT TO DIVORCE

DECREE, and respectfully shows as follows:

1.     Jurisdiction and venue are proper under 28 U.S.C. §§ 157, 1334, and 1409.

2.     Debtor filed a chapter 13 bankruptcy petition on November 29, 2018. Debtor has

proposed, but not yet confirmed a chapter 13 plan.

3.     Prior to Debtor’s bankruptcy petition, Debtor and Millaray Garcia divorced

pursuant to a final judgment and decree of divorce ordered nunc pro tunc to March 2,

2017 (the “Divorce Decree”). The Divorce Decree provided in part that Ms. Garcia was

granted all right, title, and interest to real property located at 1174 Centennial Parkway,

Dalton, GA 30721 (the “Property”) and that Debtor was to quitclaim his interest to Ms.

Garcia.

4.     Because Debtor had not executed a quitclaim deed by the petition date, Debtor

disclosed the Property on Debtor’s asset schedules as having a nominal estimated value

of $72,000, but noting that Debtor only had bare legal title, the Property rightfully
Case 18-42784-bem        Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28         Desc Main
                                  Document      Page 3 of 21


belonged to Ms. Garcia, and therefore the value of Debtor’s interest in the Property was

$0.00.

5.       The Property is subject to a mortgage in favor of BB&T in the amount of

$57,615.84.

6.       Counsel for Ms. Garcia has prepared a quitclaim deed for Debtor to quitclaim his

interest in the Property to Ms. Garcia and Debtor respectfully requests authority to

execute the deed.

7.       Transfer of the Property is in the best interests of the estate. The bankruptcy estate

does not have a viable interest in the Property pursuant to state law governing the

Divorce Decree and 11 U.S.C. § 541(d), the Debtor should not be the record title holder

of property he does not own in equity, and the Property is nevertheless subject to a

mortgage.

         WHEREFORE, Debtor respectfully requests that the court grant this motion and

authorize Debtor to quitclaim his interest in the Property to Millaray Garcia in

accordance with the Divorce Decree.

Dated: February 5, 2019                                    HURTT & JOHNSON, LLC
                                                           Attorneys for Debtor

                                                                        /s/
PO Box 1304                                                David W. Johnson
Dalton, GA 30722-1304                                      GA Bar 940310
706.226.5425                                               david@hurttlaw.com
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document      Page 4 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document      Page 5 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document      Page 6 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document      Page 7 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document      Page 8 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document      Page 9 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 10 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 11 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 12 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 13 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 14 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 15 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 16 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 17 of 21
Case 18-42784-bem   Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28   Desc Main
                             Document     Page 18 of 21
Case 18-42784-bem      Doc 15    Filed 02/05/19 Entered 02/05/19 13:10:28         Desc Main
                                Document     Page 19 of 21




                             CERTIFICATE OF SERVICE

       I certify that I am over the age of eighteen and by this day, I have filed the
foregoing MOTION TO APPROVE TRANSFER OF PROPERTY PURSUANT TO
DIVORCE DECREE in this case, together with the NOTICE OF HEARING, using the
Bankruptcy Court’s Electronic Case Filing program which sends a notice and
accompanying link to this document to the following parties who have appeared in this
case under the Electronic Case Filing program:

Chapter 13 Trustee

I further certify that I have this day served the document via first class US mail, unless
otherwise stated, with adequate postage to:

All creditors and parties in interest on the attached mailing matrix

Dated: February 5, 2019
                                                                      /s/
PO Box 1304                                              David W. Johnson
Dalton, GA 30722-1304                                    GA Bar 940310
706.226.5425                                             david@hurttlaw.com
Label Matrix forCase
                  local 18-42784-bem
                        noticing               Doc 15
                                                   AlliedFiled   02/05/19
                                                          Interstate LLC    Entered 02/05/19 13:10:28
                                                                                             (p)BB AND T                Desc Main
113E-4                                                 Document
                                                   PO Box 361445         Page 20 of 21       PO BOX 1847
Case 18-42784-bem                                    Columbus, OH 43236-1445                              WILSON NC 27894-1847
Northern District of Georgia
Rome
Mon Feb 4 09:58:50 EST 2019
Capital One, N.A.                                    Citibank, N.A.                                       Comenity Bank
c/o Becket and Lee LLP                               Attn: Bankruptcy Dept.                               Bankruptcy Department
PO Box 3001                                          PO Box 6000                                          PO Box 182125
Malvern PA 19355-0701                                Sioux Falls, SD 57117-6000                           Columbus, OH 43218-2125


Curtis Kleem                                         DSNB/Macy’s                                          Erik Gandara Torres
PO Box 6522                                          PO Box 8218                                          906 Rockdale Dr
Dalton, GA 30722-6522                                Mason, OH 45040-8218                                 Dalton, GA 30720-5149



(p)GEORGIA DEPARTMENT OF REVENUE                     Michael   D. Hurtt                                   Internal Revenue Service
COMPLIANCE DIVISION                                  Hurtt &   Johnson, LLC                               PO Box 7346
ARCS BANKRUPTCY                                      P O Box   1304                                       Philadelphia, PA 19101-7346
1800 CENTURY BLVD NE SUITE 9100                      Dalton,   GA 30722-1304
ATLANTA GA 30345-3202

Kohl’s Department Store                              Millaray Garcia                                      (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO Box 3115                                          1174 Centennial Pkwy                                 PO BOX 41067
Milwaukee, WI 53201-3115                             Dalton, GA 30721-9340                                NORFOLK VA 23541-1067



Quantum3 Group LLC as agent for Comenity Ban         Southern Auto Sales                                  Synchrony Bank
PO Box 788                                           2201 E Morris St                                     Attn: Bankruptcy Dept.
Kirkland, WA 98083-0788                              Dalton, GA 30721-4299                                PO Box 965061
                                                                                                          Orlando, FL 32896-5061


Mary Ida Townson                                     United States Attorney                               Wells Fargo Bank, N.A.
Chapter 13 Trustee                                   Northern District of Georgia                         Wells Fargo Card Services
Suite 2200                                           75 Ted Turner Drive SW, Suite 600                    PO Box 10438, MAC F8235-02F
191 Peachtree Street, NE                             Atlanta GA 30303-3309                                Des Moines, IA 50306-0438
Atlanta, GA 30303-1770

Wells Fargo Card Service
PO Box 14517
Des Moines, IA 50306-3517




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                 (d)BB&T                                              Georgia Department of Revenue
223 Nash St W                                        PO Box 1847                                          Arcs Bankruptcy
Wilson, NC 27893-3801                                Wilson, NC 27894                                     1800 Century Blvd NE Ste 9100
                                                                                                          Atlanta, GA 30345-3202
               Case
Portfolio Recovery     18-42784-bem
                   Associates, LLC    Doc 15
                                          End ofFiled  02/05/19 Entered 02/05/19 13:10:28
                                                 Label Matrix                               Desc Main
POB 41067                                 Mailable recipients Page
                                              Document        21   21 of 21
Norfolk VA 23541                           Bypassed recipients    0
                                           Total                 21
